 Case 8:19-cv-01998-MWF-KS Document 135 Filed 02/24/20 Page 1 of 4 Page ID #:5004


 1   SARAH PREIS (D.C. Bar No. 997387)
 2
     (Admitted pro hac vice)
     sarah.preis@cfpb.gov
 3   Tel.: (202) 435-9318
 4   JESSE STEWART (N.Y. Bar No. 5145495)
     (Admitted pro hac vice)
 5   jesse.stewart@cfpb.gov
 6   Tel.: (202) 435-9641
     1700 G Street, NW
 7   Washington, DC 20552
 8   Fax: (202) 435-5471

 9   LEANNE E. HARTMANN (CA Bar No. 264787) – Local Counsel
10   leanne.hartmann@cfpb.gov
     301 Howard Street, Suite 1200
11   San Francisco, CA 94105
12   Tel: (415) 844-9787
     Fax: (415) 844-9788
13

14   Attorneys for Plaintiff
     Bureau of Consumer Financial Protection
15

16                        UNITED STATES DISTRICT COURT
17                       CENTRAL DISTRICT OF CALIFORNIA
18                                  SOUTHERN DIVISION
19

20   Bureau of Consumer Financial              CASE NO. 8:19-cv-01998 MWF-KS
     Protection, et al.,
21                                             NOTICE OF PENDENCY OF OTHER
                                               ACTION OR PROCEEDING
22         Plaintiffs,
23         v.
24                                             Court:   Hon. Michael W. Fitzgerald
     Consumer Advocacy Center Inc., d/b/a
25                                                      Courtroom 5A
     Premier Student Loan Center, et al.,
26
          Defendants.
27

28
 Case 8:19-cv-01998-MWF-KS Document 135 Filed 02/24/20 Page 2 of 4 Page ID #:5005


 1         PLEASE TAKE NOTICE, pursuant to Local Rule 83-1.4, of a pending action or
 2   proceeding involving Defendants Consumer Advocacy Center Inc. (CAC) and Anan
 3   Enterprise, Inc. The Chapter 7 Trustee appointed over the estate of Defendant CAC (the
 4   Trustee) initiated an adversarial proceeding against Anan under 11 U.S.C. §§ 547 and
 5   548 and for unjust enrichment on December 30, 2019, in the U.S. Bankruptcy Court for
 6   the Southern District of Florida. The adversarial proceeding appears to arise from the
 7   same facts that form the basis of the Bureau’s claims against Anan as a Relief Defendant
 8   in this proceeding. The Trustee and the Bureau each allege that Anan was unjustly
 9   enriched by payments from CAC to Anan. A copy of the complaint filed in the
10   adversarial proceeding is included as Attachment A to this Notice.
11         The names, addresses, and telephone numbers for the parties to that adversarial
12   proceeding are:
13

14   Plaintiff:
15   Sonya Salkin Slott, Chapter 7 Trustee
16   c/o Glenn D. Moses
17   Genovese Joblove & Battista, P.A.
18   100 S.E. Second Street
19   Suite 4400
20   Miami, FL 33131
21   Tel: 954-423-4469
22

23   Represented by:
24   Glenn D. Moses
25   Genovese Joblove & Battista, P.A.
26   100 S.E. Second Street
27   Suite 4400
28   Miami, FL 33131
     Tel: (305) 349-2300
 Case 8:19-cv-01998-MWF-KS Document 135 Filed 02/24/20 Page 3 of 4 Page ID #:5006


 1   Defendant:
 2   Anan Enterprise Inc.
 3   c/o Kyle Dongwook Kim
 4   1015 Crocket St.
 5   R#25
 6   Los Angeles, CA 90021
 7

 8   Represented by:
 9   Pro Se
10

11   Please note that although Anan is listed as pro se in the adversarial proceeding, the
12   following attorneys entered an appearance on its behalf in the underlying bankruptcy
13   proceeding (Case No. 19-10655-PGH):
14

15   Michael S. Budwick, Esquire
16   Utibe I. Ikpe, Esquire
17   MELAND RUSSIN & BUDWICK, P.A.
18   3200 Southeast Financial Center
19   200 South Biscayne Boulevard
20   Miami, Florida 33131
21   Telephone: (305) 358-6363
22

23   Dated: February 24, 2020               Respectfully submitted,
24

25                                          /s/ Sarah Preis
                                            Sarah Preis (D.C. Bar No. 997387)
26                                          (admitted pro hac vice)
27                                          Enforcement Attorney
                                            1700 G Street NW
28                                          Washington, DC 20552
                                            Phone: (202) 435-9318
 Case 8:19-cv-01998-MWF-KS Document 135 Filed 02/24/20 Page 4 of 4 Page ID #:5007


 1                                    Fax: (202) 435-9346
 2
                                      Email: sarah.preis@cfpb.gov

 3                                    Attorney for Plaintiff
 4                                    Bureau of Consumer Financial Protection

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
